MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                               FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                       Apr 08 2019, 10:50 am

court except for the purpose of establishing                                         CLERK
                                                                                 Indiana Supreme Court
the defense of res judicata, collateral                                             Court of Appeals
                                                                                      and Tax Court
estoppel, or the law of the case.




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Anna Onaitis Holden                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Caroline G. Templeton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Sean Piatt,                                               April 8, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2294
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Helen Marchal,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          49G15-1802-F6-6557



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2294 | April 8, 2019                            Page 1 of 4
                                           Case Summary
[1]   In February of 2018, Sean Piatt forcibly opened the door of a restroom stall

      occupied by N.T. and ordered her to remove her clothes. After N.T. refused,

      Piatt told N.T. that he was a police officer and again ordered her to remove her

      clothes. Piatt left the restroom after N.T. demanded that he leave. Piatt was

      charged with Level 6 felony criminal confinement, Level 6 felony

      impersonation of a public servant, and Class B misdemeanor battery. In July of

      2018, a jury found Piatt guilty as charged. Piatt contends that the State

      produced insufficient evidence to sustain his conviction for impersonation of a

      public servant. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   On February 25, 2018, N.T.’s grandfather dropped her off at the Greyhound

      bus station in Indianapolis. After purchasing a ticket, N.T. went into the

      women’s restroom and entered the last stall, closing the door behind her. As

      N.T. began to pull down her pants, she noticed a person looking at her through

      the gap created by the hinges on the door. The person, later identified as Piatt,

      forcefully pulled open the door. N.T. pulled up her pants and attempted to

      leave but was stopped when Piatt grabbed her arm. As he stood blocking the

      doorway, Piatt ordered N.T. to remove her clothes and demanded to know

      what was in her bags. When N.T. refused Piatt’s orders, Piatt told her that he

      was a police officer and again ordered her to remove her clothes. The encounter

      ended when Piatt left the restroom after N.T. demanded he leave.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2294 | April 8, 2019   Page 2 of 4
[3]   On February 25, 2018, the State charged Piatt with Level 6 felony criminal

      confinement, Level 6 felony impersonation of a public servant, and Class B

      misdemeanor battery. On July 25, 2018, a jury trial was held after which Piatt

      was found guilty as charged. On August 23, 2018, Piatt received an aggregate

      sentence of 910 days of incarceration.



                                 Discussion and Decision
[4]   Piatt contends that the State produced insufficient evidence to convict him of

      Level 6 felony impersonation of a public servant. When reviewing the

      sufficiency of evidence to support a conviction, we consider only probative

      evidence and reasonable inferences supporting the factfinder’s decision. Young

      v. State, 973 N.E.2d 1225, 1226 (Ind. Ct. App. 2012), trans. denied. It is the role

      of the factfinder, not ours, to assess witness credibility and weigh the evidence.

      Id. We will affirm a conviction unless “no reasonable fact-finder could find the

      elements of the crime proven beyond a reasonable doubt.” Id. To convict Piatt

      of Level 6 felony impersonation of a public servant, the State was required to

      prove that Piatt intended to induce compliance with his instructions, orders, or

      requests by falsely representing that he was a law enforcement officer. Ind.

      Code § 35-44.1-2-6. “Intent is a mental state, and the trier of fact often must

      infer its existence from surrounding circumstances when determining whether

      the requisite intent exists.” Goodner v. State, 685 N.E.2d 1058, 1062 (Ind. 1997).


[5]   We conclude that there is sufficient evidence to sustain Piatt’s conviction. The

      record indicates that Piatt demanded that N.T. remove her clothes and tell him

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2294 | April 8, 2019   Page 3 of 4
      what was inside her bags. After N.T. refused, Piatt told N.T. that he was a

      police officer and again ordered her to remove her clothes. A reasonable

      factfinder could conclude that Piatt’s intention in telling N.T. that he was a

      police officer was to induce her to comply with his orders. Whether N.T.

      believed Piatt is inconsequential. See Poole v. State, 559 N.E.2d 1214, 1216 (Ind.

      Ct. App. 1990) (“Whether the hospital staff believed him and submitted to his

      misrepresentation of authority or otherwise acted to their detriment, is not the

      relevant inquiry.”). Piatt argues that his impersonation of a police officer was

      “too shoddy” and “slapdash” to establish intent. Appellant’s Br. p. 9–10. His

      argument, however, is nothing more than an invitation to reweigh the evidence,

      which we will not do. Young, 973 N.E.2d at 1226. Piatt has failed to establish

      that the State produced insufficient evidence to sustain his conviction for Level

      6 felony impersonation of a public servant.


[6]   The judgment of the trial court is affirmed.


      Crone, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2294 | April 8, 2019   Page 4 of 4